Exhibit 10.6
AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT
     This Amendment to Executive Employment Agreement (the “Amendment”) is
entered into on June 13, 2008, by and between Cash Systems, Inc., a Delaware
corporation (the “Company”) and Andrew Cashin (the “Executive”).
R E C I T A L S
     WHEREAS, the Company and the Executive have entered into that certain
Executive Employment Agreement dated as of March 23, 2006 (the “Agreement”);
     WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”) with Global Cash Access, Inc., a Delaware corporation
(“GCA”) and Card Acquisition Subsidiary, Inc., a Delaware corporation and
wholly-owned subsidiary of GCA (“GCA Acquisition”), pursuant to which, among
other things, GCA Acquisition will merge with and into the Company (the
“Merger”); and
     WHEREAS, it is a condition precedent to the closing of the Merger that the
Company and the Executive amend the terms of the Agreement in accordance with
the terms of this Amendment.
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, the Company and the Executive hereby agree to amend the
Agreement as follows:
A M E N D M E N T
     1. Definitions. Except as otherwise provided herein, capitalized terms used
in this Amendment shall have the definitions set forth in the Agreement.
     2. Amendment. Section 1.1 of the Agreement is hereby amended by the
addition of the following sentence to the end thereof:
          “Subject to and effective upon the consummation of the merger of the
Company with a wholly-owned subsidiary of Global Cash Access, Inc., (A) the
Executive shall and hereby does resign from all positions as a corporate officer
of the Company, (B) the Executive and the Company agree that the foregoing
resignation shall not be deemed a resignation of the Executive from his
employment or the termination of the Term, and (C) the Position shall
automatically become “Director” (which, for the avoidance of doubt, shall not
refer to a title of employment and not membership on the Company’s board of
directors), reporting directly to the Chief Executive Officer of the Company.”

1



--------------------------------------------------------------------------------



 

================================================================================

     3. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.
     4. Conflicting Terms. In the event of any inconsistency or conflict between
the Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.
     5. Entire Agreement. This Amendment and the Agreement constitute the entire
and exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to this subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in one or more counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument. Facsimile
counterparts shall be deemed to be originals.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized representatives, effective as of the date
first written above.

     
CASH SYSTEMS, INC.
   
 
   
/s/ Mike Rumbolz
   
 
Mike Rumbolz, President
   
 
   
EXECUTIVE
   
 
   
/s/ Andrew Cashin
   
 
Andrew Cashin
   

2